
	
		III
		110th CONGRESS
		2d Session
		S. RES. 178
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 1, 2007
			Mr. Bingaman (for
			 himself, Mr. Leahy,
			 Mr. Durbin, Mrs. Feinstein, Mr.
			 Dodd, Mr. Sanders,
			 Mr. Feingold, Mr. Menendez, Mr.
			 Casey, Mr. Lautenberg,
			 Mrs. Boxer, Mrs. Lincoln, Ms.
			 Snowe, and Mr. Smith)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 10, 2008
			Committee discharged; considered, amended, and agreed to
			 with an amended preamble
		
		RESOLUTION
		Expressing the sympathy of the Senate to
		  the families of women and girls murdered in Guatemala, and encouraging the
		  United States to work with Guatemala to bring an end to these
		  crimes.
	
	
		Whereas
			 since 2001, more than 2,000 women and girls have been murdered in
			 Guatemala;
		Whereas
			 most of the victims are women ranging in age from 18 to 30, with many of the
			 cases involving abduction, sexual violence, or brutal mutilation;
		Whereas
			 while the overall murder rate in Guatemala has increased substantially, the
			 rate at which women have been murdered in Guatemala has increased at an
			 alarming rate, almost doubling from 2001 to 2006;
		Whereas
			 according to data from Guatemala’s Public Prosecutors Office, few arrests and
			 fewer convictions have occurred, and prosecutors, forensics experts, and other
			 state justice officials have not brought the perpetrators to justice;
		Whereas
			 from 2001 to 2006, there were only 20 convictions for the murders of women and
			 girls;
		Whereas
			 the Human Rights Ombudsman of the Government of Guatemala has reported that in
			 1 year alone police officers were implicated on 10 separate occasions in the
			 murder of women in Guatemala, and recommended that such officers and other
			 officials be held accountable for their acts;
		Whereas
			 an effective, transparent, and impartial judicial system is key to the
			 administration of justice, and the failure to ensure proper investigations and
			 prosecutions hampers the ability to solve crimes and punish
			 perpetrators;
		Whereas
			 inadequate financial, human, and technical resources, as well as a lack of
			 forensic and technical expertise, have impeded the arrest and prosecution of
			 suspects;
		Whereas
			 the Special Prosecutor for Crimes Against Women of the Government of Guatemala
			 has reported that her office has reviewed approximately 800 incidents of
			 domestic violence per month, with some of those cases ending in murder, and
			 that deaths could have been prevented if the legal system of Guatemala provided
			 for prison sentences in cases of domestic violence;
		Whereas
			 the murders of women and girls in Guatemala have brought pain to the families
			 and friends of the victims as they struggle to cope with the loss of their
			 loved ones and the fact that the perpetrators of these heinous acts remain
			 unknown to the proper authorities;
		Whereas
			 many countries in Latin America face significant challenges in combating
			 violence against women, and international cooperation is essential in
			 addressing this serious issue;
		Whereas
			 the United States Agency for International Development (USAID) has provided
			 assistance to the Government of Guatemala to implement judicial reform and rule
			 of law programs, and in fiscal year 2006, Congress provided $1,500,000 for
			 programs to combat impunity, corruption, and crimes of violence, of which
			 $500,000 is to be allocated to strengthen the special prosecutorial units
			 charged with investigating the murders of women in Guatemala;
		Whereas
			 the Government of Guatemala has undertaken efforts to prevent violence against
			 women, as evidenced by its ratification of the United Nations Convention
			 Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment,
			 done at New York December 10, 1984, the United Nations Convention on the
			 Elimination of All Forms of Discrimination Against Women, done at New York
			 December 18, 1979, the Inter-American Convention on the Prevention, Punishment,
			 and Eradication of Violence Against Women, done at Belem do Para, Brazil June
			 9, 1994, and other international human rights treaties, and the enactment of
			 laws and the creation of state institutions to promote and protect the rights
			 of women;
		Whereas
			 the Government of Guatemala has created special police and prosecutorial units
			 to address the brutal murders of women in Guatemala;
		Whereas
			 in June 2006, the Government of Guatemala successfully abolished the
			 Rape Law which had absolved perpetrators of criminal
			 responsibility for rape and certain other crimes of violence upon the
			 perpetrator’s marriage with the victim;
		Whereas
			 legislators from various parties in Guatemala have joined lawmakers from Mexico
			 and Spain to form the Interparliamentary Network against
			 Femicide;
		Whereas
			 the Government of Guatemala and the United Nations recently entered into an
			 agreement to establish the International Commission Against Impunity in
			 Guatemala (CICIG), which has a mandate to investigate and promote the
			 prosecution of illegal security groups and clandestine security organizations
			 that function with impunity and are suspected of attacking human rights
			 defenders, justice officials, and other civil society actors; and
		Whereas
			 continuing impunity for crimes against women is a threat to the rule of law,
			 democracy, and stability in Guatemala: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its sincerest condolences and
			 deepest sympathy to the families of women and girls murdered in Guatemala, and
			 recognizes their courageous struggle in seeking justice for the victims;
			(2)expresses the solidarity of the people of
			 the United States with the people of Guatemala in the face of these tragic and
			 senseless acts;
			(3)condemns the ongoing murders of women and
			 girls in Guatemala, and encourages the Government of Guatemala to act with due
			 diligence in order to promptly investigate these killings, prosecute those
			 responsible, and continue to work toward eliminating violence against
			 women;
			(4)urges the
			 Government of Guatemala to strengthen laws with respect to domestic violence
			 and sexual harassment, to improve the integrity of the prosecutorial and
			 judicial systems, and to provide the resources and commitment necessary to
			 adequately enforce justice for crimes against women;
			(5)urges the President and the Secretary of
			 State to continue to incorporate the investigative and preventative efforts of
			 the Government of Guatemala regarding the murder of women and girls into the
			 bilateral agenda between the Governments of Guatemala and the United
			 States;
			(6)encourages the Secretary of State to
			 continue to support efforts by the Government of Guatemala to train and equip
			 the special police and prosecutorial units of the Government of Guatemala to
			 conduct thorough and proper investigations of crimes of violence against women,
			 and to implement judicial reform and rule of law programs;
			(7)encourages the Secretary of State and the
			 Attorney General to provide assistance in establishing a comprehensive missing
			 persons system and an effective state protection program for witnesses,
			 victims’ relatives, and human rights defenders;
			(8)urges the Government of Guatemala to hold
			 accountable those law enforcement and judicial officials whose failure to
			 investigate and prosecute the murders adequately, whether through negligence,
			 omission, or abuse, has led to impunity for these crimes;
			(9)encourages the Secretary of State to
			 support efforts to identify perpetrators and unknown victims through forensic
			 analysis, including assisting the Government of Guatemala in adequately funding
			 the National Institute for Forensic Science (INACIF) and training lab personnel
			 in investigatory and evidence gathering protocols;
			(10)urges the Secretary of State—
				(A)to express support for the efforts of the
			 victims’ families and loved ones to seek justice for the victims,
				(B)to express concern relating to any
			 harassment of these families and the human rights defenders with whom they
			 work, and
				(C)to express concern with respect to
			 impediments in the ability of the families to receive prompt and accurate
			 information in their cases;
				(11)encourages the Secretary of State to
			 continue to include in the Department of State’s annual Country Reports on
			 Human Rights Practices instances of failure to investigate and prosecute
			 crimes, threats against human rights activists, and the use of torture with
			 respect to cases involving the murder and abduction of women and girls in
			 Guatemala;
			(12)recommends that the United States
			 Ambassador to Guatemala continue to meet with the families of the victims,
			 women’s rights organizations, and the officials of the Government of Guatemala
			 who are responsible for investigating these crimes; and
			(13)recommends that the Secretary of State
			 develop a comprehensive plan to address and combat the growing problem of
			 violence against women in Latin America.
			
